Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
__________ __, 20__, by and between Consolidated Communications Holdings, Inc.,
a Delaware corporation (the “Company”), and [<Name of Indemnitee>]
(“Indemnitee”).  Capitalized terms used herein and not otherwise defined have
the meanings set forth in Section 1.
 
WHEREAS, Indemnitee performs a valuable service for the Company as a director
and/or an officer of the Company;
 
WHEREAS, the Board of Directors of the Company has adopted Bylaws (the “Bylaws”)
providing for the indemnification of directors and officers of the Company to
the fullest extent permitted by the Delaware General Corporation Law, as amended
(the “DGCL”);
 
WHEREAS, the Bylaws and the DGCL, by their nonexclusive nature, permit contracts
between the Company and such directors and officers of the Company with respect
to indemnification of such persons;
 
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors and
officers so as to provide them with the maximum protection permitted by the
DGCL;
 
WHEREAS, this Agreement is a supplement to the provisions of the DGCL, the
Company’s Certificate of Incorporation and Bylaws and any resolutions adopted
pursuant thereto and is not intended to be a substitute therefor, nor is it
intended to diminish or abrogate any rights of Indemnitee thereunder; and
 
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to serve
in his or her Corporate Capacity, the Company has determined and agreed to enter
into this Agreement with Indemnitee.
 
NOW, THEREFORE, in consideration of Indemnitee’s service in his or her Corporate
Capacity, the parties hereto, intending to be legally bound, agree as follows:
 
1. Definitions.  For purposes of this Agreement:
 
(a) “Affiliate” has the meaning as defined in Rule 405 under the Securities Act
of 1933, as amended.
 
(b) “Change of Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the 1934 Act as in effect at the time of
such “change in control”, provided that such a change in control shall be deemed
to have occurred on the earliest to occur of any of the following:
 
(i) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), other than an Affiliate of Richard A. Lumpkin, is or becomes the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act) directly or
 
 
 

--------------------------------------------------------------------------------

 
indirectly, of securities representing a majority of the combined voting power
for election of directors of the then outstanding securities of the Company or
any successor to the Company;
 
(ii) during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board of Directors cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period;
 
(iii) the stockholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of the
Company) or any dissolution or liquidation of the Company or any sale or the
disposition of 50% or more of the assets or business of the Company; or
 
(iv) stockholders of the Company approve any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Company immediately
before the consummation of such transaction beneficially own at least a majority
of the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (B) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in Section
1(b)(iv)(A) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of the Company common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in Section 1(b)(iv)(A) of the beneficially owned shares of
the successor or survivor corporation and the number described in Section
1(b)(iv)(B) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of the Company by the persons described in Section
1(b)(iv)(A) immediately before the consummation of such transaction.
 
(c) “Corporate Capacity” describes the official capacity in which Indemnitee
serves, served or will serve the Company, whether as a director, officer,
employee or agent of the Company, or at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.  Corporate Capacity also describes any
service by Indemnitee at the Company’s request in connection with an employee
benefit plan if Indemnitee’s duties to the Company also impose duties on, or
otherwise involve services by, Indemnitee to the plan or to participants in or
beneficiaries of the plan.  Corporate Capacity includes, unless the context
requires otherwise, the estate or personal representative of Indemnitee.
 
 
2

--------------------------------------------------------------------------------

 
(d) “Disinterested Director” means a director who at the time of a vote referred
to in Section 6(b) is not:
 
(i) A party to the Proceeding; or
 
(ii) A director having a familial, financial, professional, or employment
relationship with the director whose indemnification or advance for Expenses is
the subject of the decision being made with respect to the Proceeding, which
relationship would, in the circumstances, reasonably be expected to exert an
influence on the director’s judgment when voting on the decision being made.
 
(e) “Expenses” means, (i) with respect to any Proceeding against Indemnitee
other than a Proceeding by or in right of the Company, all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with such Proceeding, and (ii)
with respect to any Proceeding against Indemnitee by or in right of the Company,
all expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such Proceeding.
 
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent (i) the Company or Indemnitee
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, such counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
(g) “Proceeding” means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative.
 
(h) “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
2. Indemnification of Indemnitee.
 
(a) Third-Party Proceedings.  Subject to Section 6, the Company hereby agrees to
indemnify Indemnitee, to the fullest extent permitted by the DGCL, if Indemnitee
was or is a party, or is threatened to be made a party, to any Proceeding by
reason of Indemnitee’s Corporate Capacity against all Expenses in connection
with such Proceeding; provided, however, that except as provided in Section 7,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with a Proceeding initiated by Indemnitee (other than in
Indemnitee’s Corporate Capacity) against the Company or any director or officer
of the Company unless the Company has joined in or consented in writing to the
initiation of such action.
 
(b) Proceedings By or in the Right of the Company.  Subject to Section 6, the
Company hereby agrees to indemnify Indemnitee, to the fullest extent permitted
by the DGCL, if Indemnitee was or is a party, or is threatened to be made a
party, to any Proceeding by or in the right of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is
 
 
3

--------------------------------------------------------------------------------

 
or was acting in Indemnitee’s Corporate Capacity, against all Expenses in
connection with such Proceeding; provided, however, that except as provided in
Section 7, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with a Proceeding initiated by Indemnitee (other than in
Indemnitee’s Corporate Capacity) against the Company or any director or officer
of the Company unless the Company has joined in or consented in writing to the
initiation of such action.
 
3. Advancement of Expenses.
 
(a) Expenses incurred in defending or investigating a Proceeding shall be paid
by the Company in advance of the final disposition of such Proceeding upon
receipt of an undertaking by or on behalf of the Indemnitee to repay such amount
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company under this Agreement.
 
(b) Notwithstanding any other provision of this Agreement, the Company shall
advance any and all Expenses of Indemnitee with respect to Indemnitee’s
Corporate Capacity within thirty (30) days after Indemnitee has presented the
undertaking required pursuant to Section 3(a).  Any advances and undertakings to
repay pursuant to this Section 3 shall be unsecured and interest
free.  Notwithstanding the foregoing, the obligation of the Company to advance
Expenses pursuant to this Section 3 shall be subject to the condition that, if,
when and to the extent that the Company determines that Indemnitee would not be
permitted to be indemnified under applicable law, the Company shall be
reimbursed, within sixty (60) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts previously paid by
the Company pursuant to this Section 3; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Company that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
advance of Expenses until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).
 
4. Indemnification for Expenses of an Indemnitee Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Capacity, a party
to and is successful on the merits or otherwise in defense of any Proceeding, or
in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against Expenses incurred by Indemnitee in connection with the
Proceeding, regardless of whether Indemnitee has met the standards set forth in
the DGCL and without any action or determination in accordance with Section
6.  If Indemnitee is not wholly successful in such Proceeding but is successful
on the merits or otherwise as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee in connection with each successfully resolved
claim, issue or matter.  Any necessary determination regarding the allocation or
apportionment of Expenses between successful and unsuccessful claims, issues or
matters shall be made by the person, persons or entity empowered or selected
under Section 6(b) to determine whether Indemnitee is entitled to
indemnification.
 
 
4

--------------------------------------------------------------------------------

 
5. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
 
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of the parties hereto to secure for
Indemnitee rights of indemnification that are as favorable as may be permitted
under the law and public policy of the State of Delaware.  Accordingly, the
following procedures and presumptions shall apply if any question arises as to
whether Indemnitee is entitled to indemnification under this Agreement
(provided, however, if the procedures for determination of entitlement to
indemnification as currently set forth in the DGCL are amended to require
different procedures and such different procedures create any material
inconsistency between the procedures set forth in paragraph (b) below, the
procedures set forth in paragraph (b) shall also be deemed to be amended in the
same manner to the extent necessary to remove the material inconsistency without
any further action on the part of the Company or Indemnitee):
 
(a) To obtain indemnification (other than the advancement of Expenses and other
than as provided otherwise herein) under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Corporate Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.  Any
expenses incurred by Indemnitee in connection with Indemnitee’s request for
indemnification hereunder shall be borne by the Company.  The Company hereby
indemnifies and agrees to hold Indemnitee harmless for any expenses (including
attorneys’ fees and costs) incurred by Indemnitee under the immediately
preceding sentence irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.
 
(b) Any indemnification under this Agreement (unless ordered by a court) shall
be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in Section 145 of the DGCL and that indemnification of Indemnitee is
not otherwise prohibited under Section 145 of the DGCL.  If there are two or
more Disinterested Directors, such determination shall be made at the
Disinterested Directors’ discretion by a majority vote of such Disinterested
Directors, by either (i) the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors or (ii) a committee of such Disinterested
Directors designated by majority vote of such Disinterested Directors, even
though less than a quorum.  Alternatively, if there are not two or more
Disinterested Directors (or if a quorum of Disinterested Directors so directs),
the determination shall be made in a written opinion by Independent
Counsel.  Such Independent Counsel shall be selected by the Board of Directors
by a majority vote of a quorum consisting of Disinterested Directors, or if
there are fewer than two Disinterested Directors, selected by the Board of
Directors (in which selection directors who do not qualify as Disinterested
Directors may participate).
 
 
5

--------------------------------------------------------------------------------

 
(c) Notwithstanding Section 6(b), following a Change of Control of the Company,
with respect to all matters thereafter arising out of acts, omissions or events
occurring prior to or after the Change of Control of the Company concerning the
rights of Indemnitee to seek indemnification under this Section 6, such
determination shall be made by Independent Counsel nominated by Indemnitee and
selected by the Board of Directors or its committee in the manner described in
Sections 6(b) (which selection shall not be unreasonably withheld).  If
Indemnitee fails to nominate Independent Counsel within ten business days
following written request by the Company to nominate Independent Counsel, the
Board of Directors or its committee shall select Independent Counsel by a
majority vote of a quorum consisting of Disinterested Directors, or if there are
fewer than two Disinterested Directors, selected by the Board of Directors (in
which selection directors who do not qualify as Disinterested Directors may
participate).
 
(d) If the person, persons or entity empowered or selected under Section 6(b) to
determine whether Indemnitee is entitled to indemnification have not made a
determination within sixty (60) days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(e) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination.  Each such person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification shall act reasonably and in good faith in making a determination
under this Agreement of Indemnitee’s entitlement to indemnification.  Any
expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(f) If any Independent Counsel is selected pursuant to this Section 6, such
Independent Counsel shall determine as promptly as practicable whether and to
what extent Indemnitee would be permitted to be indemnified under applicable law
and shall render a written opinion to the Company and to Indemnitee to such
effect.  The Company agrees to pay the reasonable fees and costs of the
Independent Counsel referred to above and to fully indemnify such Independent
Counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Section 6 or its engagement pursuant hereto.
 
7. Remedies of Indemnitee; Legal Fees and Expenses.
 
(a) If (i) a determination is made pursuant to Section 6 that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely
 
 
6

--------------------------------------------------------------------------------

 
made pursuant to Section 3, (iii) no determination of entitlement to
indemnification has been made pursuant to Section 6(b) within sixty (60) days
after receipt by the Company of the request for indemnification, or (iv) payment
of indemnification is not made within twenty (20) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6, Indemnitee shall be entitled
to an adjudication in the Delaware Court of Chancery of Indemnitee’s entitlement
to such indemnification or advancement of Expenses.  The Company shall not
oppose Indemnitee’s right to seek any such adjudication.
 
(b) If a determination is made pursuant to Section 6(b) that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding, absent a prohibition of such indemnification under
applicable law.
 
(c) If Indemnitee, pursuant to this Section 7, seeks an interpretation or
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 1) actually and reasonably incurred by
Indemnitee in such interpretation or judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
interpretation, indemnification, advancement of expenses or insurance recovery.
 
(d) The Company shall be precluded from asserting in any judicial proceeding
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement.
 
8. Presumption of Entitlement.  In making a determination of entitlement to
indemnification under this Agreement pursuant to Section 6, the person, persons
or entity making such determination shall presume that indemnification is
permissible unless clearly precluded by this Agreement or the applicable
provisions of the DGCL.
 
9. No Presumptions as to Certain Termination Events of Proceeding.  For purposes
of this Agreement, the termination of a Proceeding by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent is
not, of itself, determinative that Indemnitee did not meet the standard of
conduct set forth in Section 145 of the DGCL.
 
10. Non-Exclusivity and Survival of Indemnification.  The indemnification
provided by this Agreement is not exclusive of any other rights to which
Indemnitee may be entitled under the Company’s Certificate of Incorporation, any
Bylaw, agreement, contract, vote of stockholders or Disinterested Directors or
pursuant to the direction (howsoever embodied) of any court of competent
jurisdiction or otherwise, both as to action in Indemnitee’s official capacity
and as to action in another capacity while holding such office, it being the
policy of the Company that indemnification of the Indemnitee is made to the
fullest extent permitted by law.  This Agreement, including the obligations for
indemnification provided by this Agreement, shall continue as to a person who
has ceased to be a director, officer, employee or agent and inures to the
benefit of the heirs, executors and administrators of such person.  Except as
required by
 
 
7

--------------------------------------------------------------------------------

 
applicable law, the Company shall not adopt any amendment to the Company’s
Certificate of Incorporation or Bylaws the effect of which would be to deny,
diminish or encumber Indemnitee’s right to indemnification under this
Agreement.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee in his or her
Corporate Capacity prior to such amendment, alteration or repeal.  To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the DGCL, it is the intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such
change.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
 
11. Insurance.  The Company will, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing some or all of the individuals serving in a Corporate Capacity with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for individuals serving in a Corporate Capacity, Indemnitee must be
covered by such policy or policies in such manner as to provide Indemnitee the
same rights and benefits as are accorded other individuals serving in
substantially the same Corporate Capacity.  Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, or if Indemnitee is covered by similar insurance maintained by a
parent or subsidiary of the Company.
 
12. Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall, at the Company’s expense, execute all papers
required and do all acts that are reasonably necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.
 
13. No Duplication of Payment.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.
 
14. Defense of Claims and Selection of Counsel.  The Company shall be entitled
to participate in the defense of any Proceeding to which Indemnitee is a party
by reason of Indemnitee’s Corporate Capacity or to assume the defense thereof,
with counsel reasonably satisfactory to Indemnitee, provided, however, if
Indemnitee, concludes that (a) the use of counsel chosen by the Company to
represent Indemnitee would likely present such counsel with an actual or
potential conflict of interest and Indemnitee furnishes to the Company a written
 
 
8

--------------------------------------------------------------------------------

 
opinion of counsel to such effect, (b) the named parties in the Proceeding
include both Indemnitee and the Company and Indemnitee concludes that there may
be one or more legal defenses available to Indemnitee that are different from or
in addition to those available to the Company, and Indemnitee furnishes to the
Company a written opinion of counsel to such effect, or (c) any such
representation by counsel would be precluded under the applicable standards of
conduct then prevailing, and Indemnitee furnishes to the Company a written
opinion of counsel to such effect, then Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel) at the Company’s expense.  The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent.  The Company
shall not, without the prior written consent of Indemnitee, effect any
settlement of any Proceeding unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on all claims that are the subject matter of the
Proceeding.  Neither the Company nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.
 
15. Successors and Binding Agreement.
 
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person or entity
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement).
 
(b) Indemnitee’s right to indemnification and advancement of Expenses pursuant
to this Agreement shall continue regardless of the termination of Indemnitee’s
Corporate Capacity, and this Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, spouses, heirs, assigns and other successors.
 
(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b).
 
(d) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors, administrators and personal and
legal representatives.
 
 
9

--------------------------------------------------------------------------------

 
16. No Employment Rights.  Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.
 
17. Governing Law.  The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without application of the conflict of laws principles
thereof.  The Company and Indemnitee each hereby irrevocably consent to the
jurisdiction of the Delaware Court of Chancery for all purposes in connection
with any action or proceeding that arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be brought only
in the Delaware Court of Chancery.
 
18. Enforcement.  The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve in a Corporate Capacity, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving in such Corporate
Capacity.
 
19. Amendments and Waivers.  No modification of or amendment, alteration or
supplement to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.  The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
20. Notice By Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
that may be subject to indemnification covered hereunder.  The failure to so
notify the Company shall not relieve the Company of any obligation that it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay adversely effects the Company.
 
21. Notices.  Any notice, demand, claim, request and other communication under
this Agreement shall be in writing and shall be given (and shall be deemed to
have been duly received if so given) by personal delivery, U.S. mail (registered
or certified mail, postage prepaid, return receipt requested) or by any
nationally recognized courier service, providing proof of delivery.  All
communications hereunder shall be delivered to the respective parties at the
addresses set forth on the signature page hereto, or to such other address as
may have been furnished to Indemnitee by the Company or to the Company by
Indemnitee, as the case may be.
 
22. Counterparts.  This Agreement may be executed in multiple original, PDF or
facsimile counterparts, each of which shall be deemed an original, and all of
which taken together shall be considered one and the same agreement.
 
23. Descriptive Headings.  The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
24. Severability.  Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.
 
25. Entire Agreement.  Without limiting any of the rights of Indemnitee
described in Section 10, this Agreement constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any and all other prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
hereof.
 
The parties hereto have executed this Agreement as of the day and year first
above written.
 

 
THE COMPANY:
       
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
              By:     Name:     Title:           
Address:
 
121 South 17th Street
Mattoon, Illinois 61938
Attention: Corporate Secretary
       
INDEMNITEE:
              Name:           
Address:
                         

 
 
 
11

--------------------------------------------------------------------------------